       Case 3:16-md-02741-VC Document 11224 Filed 07/13/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


   IN RE: ROUNDUP PRODUCTS                            MDL No. 2741
   LIABILITY LITIGATION
                                                      Case No. 16-md-02741-VC

                                                      PRETRIAL ORDER NO. 215:
   This document relates to:                          ORDER DENYING REQUEST TO
                                                      REMOVE DOCUMENT FROM
   Ramirez, et al. v. Monsanto Co., Case No.          DOCKET
   3:19- cv-02224
                                                      Re: Dkt. No. 11193



       In their notice of withdrawal of the preliminary approval motion and related motions, the

plaintiffs requested that Exhibit 3 to the proposed settlement be removed from the docket (Dkt.

No. 11044-3). The request is denied. Exhibit 3 will remain on the docket but under seal.

       IT IS SO ORDERED.

Dated: July 13, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
